The prosecutrix, Maurine Cotner, testified to the act of intercourse with the appellant. According to her statement, she and the appellant, her brother-in-law, walked home at night from a gathering. The appellant and his wife lived in a box car. The prosecutrix was slightly over fifteen years of age. The circumstances implied consent. There was no outcry or disclosure until her pregnancy was discovered, some five months after the occurrence. There was corroboration to the point that she and the appellant were out together on the night in question. She was very strenuously cross-examined with reference to her associations with other boys.
In his motion for rehearing, appellant insists that the story of the prosecutrix is so out of harmony with human experience as to be incredible and that in the absence of corroboration her testimony is not sufficient to support the verdict. We fail to perceive any cogent reason for holding her testimony to the act of intercourse incredible. It is true that she did not report it and claims to have made some faint resistance. Though the jury believed she made no resistance or objection, she being under the age of consent, corroboration was not essential. See Hamilton v. State, 35 Tex.Crim. Rep.; Snodgrass v. State, 67 Tex.Crim. Rep.; Newton v. State,58 Tex. Crim. 316. The due administration of justice requires careful scrutiny of the testimony of the prosecutrix, but does not authorize its arbitrary rejection by the appellate court. See Gazley v. State, 17 Tex.Crim. App. 277; Cock v. State,228 S.W. 213, see p. 216.
Appellant refers to the case of Adkins v. State, 65 Tex. Crim. 924; Kee v. State, 65 S.W. 517. Tinker's case,253 S.W. 531, on motion for rehearing, is not analogous, the conviction being reversed upon an error or practice. The announcement made in Gazley's case, supra, was re-affirmed and cases cited in support of it. However, Tinker's case, supra, is not an authority against the affirmance of the present judgment.
The motion is overruled.
Overruled. *Page 371